      Case 2:19-cv-01418-CJB-JCW Document 48 Filed 12/12/19 Page 1 of 55



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

 O’BRIEN’S RESPONSE MANAGEMENT,
 L.L.C. and NATIONAL RESPONSE
 CORPORATION,

            Plaintiffs/Counterclaim Defendants,
                                                       Civil Action No. 19-01418
 v.
                                                       Section: J
 BP EXPLORATION & PRODUCTION INC.
 and BP AMERICA PRODUCTION
                                                       Judge Barbier
 COMPANY,
                                                       Mag. Judge Wilkinson
        Defendants/Counterclaim Plaintiffs/Third
        Party Plaintiffs,
                                                       JURY TRIAL DEMANDED
 v.

 NAVIGATORS INSURANCE COMPANY,

        Third Party Defendant.

                               FIRST AMENDED COMPLAINT

       O’Brien’s Response Management, L.L.C. (“O’Brien’s”) and National Response

Corporation (“NRC,” and together with O’Brien’s, the “Responders”), through undersigned

counsel, state and allege as follows:

                                  NATURE OF THE ACTION

       1.       Since 2010, BP Exploration & Production Inc. (“BPXP”), BP America Production

Company (“BP America,” and together with BPXP, “BP”), and the Responders have all been

defendants in the multidistrict litigation In re: Oil Spill by the Oil Rig “Deepwater Horizon” in

the Gulf of Mexico, on April 20, 2010, No. 2:10-MD-02179-CJB-JCW (E.D. La.) (the “MDL”).

At the outset of the case, the Court established the “B3” bundle of claims, which was defined to

include, among other things, “all claims for personal injury and/or medical monitoring for
      Case 2:19-cv-01418-CJB-JCW Document 48 Filed 12/12/19 Page 2 of 55



exposure or other injury occurring after the explosion and fire of April 20, 2010.” Ex. A at 2

(emphasis added).

       2.      From the beginning of the litigation, the Responders and BP defended the “B3”

claims independently through separate counsel. As part of that defense, the Responders sought

and received indemnity from BP in connection with all of the “B3” claims asserted against them.

The Responders also sought, and this Court granted, derivative immunity under the Clean Water

Act and discretionary function immunity under the Federal Tort Claims Act. As a result, the

Court ultimately dismissed all of the “B3” claims asserted against O’Brien’s and NRC in the

MDL with prejudice in its 2016 immunity rulings. See In re Oil Spill by the Oil Rig “Deepwater

Horizon” in the Gulf of Mexico, 2016 WL 4091416 (E.D. La. Aug. 2, 2016) (the “Follow-Up

Immunity Order,” annexed hereto as Exhibit B); In re Oil Spill by the Oil Rig “Deepwater

Horizon” in the Gulf of Mexico, 2016 WL 614690 (E.D. La. Feb. 16, 2016) (the “Master

Immunity Order,” annexed hereto as Exhibit C).

       3.      BP, in contrast, never tendered any “B3” claim to the Responders for indemnity,

in whole or in part, during the first seven years of the MDL proceedings. Nor did BP ever

provide notice that it intended to seek indemnity or contribution from the Responders for any

“B3” claim, or advise that it was reserving its rights to do so in the future. Rather than seeking

indemnity—which would have required BP to relinquish its ability to select counsel and control

its defense—BP elected to proceed with its counsel of choice and control its own defense. BP’s

defense strategy included not pursuing certain available defenses such as immunity and

preemption.

       4.      BP’s strategy instead centered on its unilateral decision to settle the “B3” claims

via the Medical Benefits Class Action Settlement Agreement (the “Medical Settlement,” annexed



                                                2
      Case 2:19-cv-01418-CJB-JCW Document 48 Filed 12/12/19 Page 3 of 55



hereto as Exhibit D).       In negotiating the Medical Settlement, BP acted alone and without

notifying the Responders of the proposed settlement terms. At no time during the settlement

negotiations did BP (1) seek the Responders’ approval of the settlement terms, or (2) assert that

it intended to seek indemnity or contribution from the Responders in connection with the “B3”

claims.

          5.    In the Medical Settlement, BP agreed to the inclusion of a first-of-its-kind back-

end litigation option (“BELO”) provision, which permitted class members to split their “B3”

claims into two parts. “B3” class members could get immediate payouts around the time of the

settlement and also continue to pursue their “B3” claim against BP for later-diagnosed injuries

and damages stemming from the very same incident or exposure that gave rise to their “B3”

claim in the first place.

          6.    Plaintiffs are now continuing to pursue their “B3” claims against BP pursuant to

the BELO provision that BP unilaterally agreed to as part of the Medical Settlement. These

“B3” claims are being refiled across the country with potentially thousands more waiting in the

wings. In addition, Plaintiffs with “B3” claims who properly chose to opt-out of the Medical

Settlement (“Opt-Out”) continue to pursue their claims against BP. As a result, BP is now

attempting a blatant about-face on indemnity: recently asserting for the first time that O’Brien’s

and NRC must indemnify it in full for any “B3” claim (BELO or Opt-Out) pursued by any clean-

up worker who worked for O’Brien’s or NRC, whether directly or indirectly through sub-

contractors, during the Deepwater Horizon oil spill response and clean up (the “DWH

Response”). BP has advised O’Brien’s and NRC that it has similarly requested indemnity from

other responder entities that served as contractors to BP during the DWH Response.




                                                3
      Case 2:19-cv-01418-CJB-JCW Document 48 Filed 12/12/19 Page 4 of 55



       7.      BP’s multi-year delay in seeking indemnification, including an additional two-

year delay with respect to the Opt-Out “B3” claims (which BP failed to seek indemnification for

until after the Responders filed the original Complaint in this matter), and its decision to

unilaterally enter into the Medical Settlement have severely prejudiced the Responders to the

point of extinguishing any indemnity or contribution rights BP may have once had. As a

threshold matter, the BELO “B3” claims continue to exist only because of BP’s decision to

permit them post-settlement at an indeterminate time, for an indeterminate period, and for an

uncapped amount of damages. BP also unilaterally agreed to waive a number of affirmative

defenses and lower a Plaintiff’s burden of proof at any later “B3” trial. For example, BP waived

any defense based on claim-splitting, any statute of limitations or repose, the doctrine of laches,

the failure to timely pursue a claim, or exclusivity of remedies under workers’ compensation law

or the Longshore and Harbor Workers’ Compensation Act. BP further agreed to eliminate

certain issues or elements that need to be proven by any Plaintiff at any trial pursued pursuant to

the Medical Settlement’s BELO provision, including (a) the fact of exposure to oil, dispersants,

and/or contaminants and (b) the alleged fault of BP in connection with the Deepwater Horizon

incident, resultant oil spill, and clean-up. Thus, even if the Responders owed indemnity, BP

severely prejudiced the Responders and unilaterally tied their hands in multiple ways that

deprived them of significant defenses and arguments that would otherwise be available in the

defense of the “B3” claims. This prejudice operates to discharge any indemnity obligation.

       8.      As noted above, BP’s indemnity demands are all the more galling because this

Court already granted the Responders derivative immunity under the Clean Water Act and

discretionary function immunity under the Federal Tort Claims Act, and dismissed all of the




                                                4
      Case 2:19-cv-01418-CJB-JCW Document 48 Filed 12/12/19 Page 5 of 55



“B3” claims asserted against O’Brien’s and NRC in the MDL with prejudice. BP thus now asks

the Responders to indemnify it for conduct that the Responders themselves cannot be liable for.

       9.      The refiled “B3” individual BELO actions—against solely BP—are being

litigated across the country pursuant to the protocol and limitations that BP unilaterally agreed to

in the Medical Settlement, with BP’s choice of counsel, at BP’s strategic direction, and without

the Responders’ involvement, notwithstanding their right to control the defense as the purported

indemnitor and to limit the extent of risk exposure—a right that applies to the Opt-Out “B3”

claims as well. BP has expressed to O’Brien’s and NRC that it wants to maintain this status quo

for the thousands of BELO and Opt-Out “B3” claims already filed. Hundreds, and potentially

thousands, of additional Plaintiffs have also recently invoked their BELO rights under the

Medical Settlement in order to pursue their personal injury and exposure claims against BP,

creating a significant and growing potential liability for the Responders.

       10.     This controversy is thus one of sufficient immediacy and significance to justify

declaratory relief pursuant to 28 U.S.C. § 2201.        Specifically, an actual controversy of a

justiciable nature exists between BP and the Responders concerning the interpretation and

ultimate effect of the Medical Settlement, and whether BP is now barred from seeking indemnity

or contribution from O’Brien’s and NRC with respect to the exposure-based claims expressly

contemplated by the Medical Settlement’s BELO provision, which can only be asserted against

BP, and by the Medical Settlement’s Opt-Out provision.

       11.     The Responders thus seek declaratory relief from this Court that they owe BP no

such indemnity, nor any contribution, in light of BP’s own actions and conduct over the past nine

years (including its complete failure to even seek indemnity) and the resultant prejudice to the

Responders; that any indemnity or contribution rights BP may have once had with respect to



                                                 5
      Case 2:19-cv-01418-CJB-JCW Document 48 Filed 12/12/19 Page 6 of 55



these “B3” personal injury and exposure claims were extinguished once the Medical Settlement

was approved by this Court in 2013; and that the immunity already afforded to O’Brien’s and

NRC by this Court operates to bar any indemnity or contribution claims against them by BP.

       12.     BP also recently began claiming that O’Brien’s did not properly name BP as an

additional insured for “Comprehensive General Liability Insurance . . . with minimum limits of

US$2,000,000 per occurrence” as allegedly required under the May 1, 2004 Master Consulting

Services Contract, No. BPO-04-01476 (the “O’Brien’s Master Agreement”). Dkt. 32 (Amended

Counterclaims) ¶¶ 30-31, 113-115. Notably, BP brings this claim more than 15 years after that

alleged contractual requirement was put in place. BP also claims that the O’Brien’s Master

Agreement required O’Brien’s to name BP as an additional insured not just on the policies

required by the contract but also broadly on “all policies” that O’Brien’s decided to obtain in its

discretion. BP claims that this includes the five policies identified in paragraph 85 of its

Amended Counterclaims and Third-Party Complaint (Dkt. 32). BP further claims that, if it is not

an additional insured on these policies, then O’Brien’s “assumes the position of the insurer of all

covered losses” and must directly insure BP for “hundreds of millions of dollars of insurance

coverage.” Id. ¶¶ 113-115. O’Brien’s, on the other hand, contends that, to the extent the Court

determines that BP is not an additional insured, any contractual obligation O’Brien’s may have

had to name BP as an additional insured on comprehensive general liability coverage is limited

on the face of the contract to $2 million, and therefore any obligation O’Brien’s may have as a

direct insurer of BP is limited to $2 million. An actual controversy of a justiciable nature thus

exists between BP and O’Brien’s regarding O’Brien’s obligations, if any, as a direct insurer of

BP.




                                                6
      Case 2:19-cv-01418-CJB-JCW Document 48 Filed 12/12/19 Page 7 of 55



                                         THE PARTIES

       13.      Plaintiff O’Brien’s, formerly known as O’Brien’s Response Management, Inc., is

a Delaware corporation with its headquarters and principal place of business at 2200 Eller Drive,

Fort Lauderdale, FL 33316.

       14.      Plaintiff NRC is a Delaware corporation with its headquarters and principal place

of business at 3500 Sunrise Highway, Suite 200, Building 200, Great River, NY 11739.

       15.      Defendant BPXP is a Delaware corporation with its headquarters at 501 Westlake

Park Boulevard, Houston, TX 77079.

       16.      Defendant BP America is a Delaware corporation with its headquarters at 501

Westlake Park Boulevard, Houston, TX 77079.

       17.      Both BPXP and BP America were signatories and parties to the Medical

Settlement. Pursuant to the BELO provision of the Medical Settlement, i.e., Ex. D at Section

VIII(A) thereto, these two entities are the only entities in the BP corporate family that can be

named in any renewed “B3” claim.

       18.      As part of its amended counterclaims, BP brought a third party complaint against

O’Brien’s insurers, Navigators Insurance Company (“Navigators”), a New York corporation

with its headquarters and principal place of business at 400 Atlantic St., 8th Fl., Stamford, CT

06901. Dkt. 32 ¶¶ 14, 84-103, 129-143.

                                   JURISDICTION AND VENUE

                 Subject Matter Jurisdiction Pursuant to the Express Terms of the
             Medical Settlement and the Court’s Order Approving the Medical Settlement

       19.      Subject matter jurisdiction is proper in this Court pursuant to the express terms of

the Medical Settlement. In the Medical Settlement, BP agreed that this Court “shall retain

continuing and exclusive jurisdiction” for adjudicating claims asserted against BP “with respect


                                                 7
      Case 2:19-cv-01418-CJB-JCW Document 48 Filed 12/12/19 Page 8 of 55



to the terms of” the Medical Settlement as well as “the interpretation, implementation,

administration, and enforcement” thereof. Ex. D at Section XXVII.

          20.   Subject matter jurisdiction is also proper in this Court pursuant to this Court’s

January 11, 2013 Order and Judgment Granting Final Approval of [the Medical Settlement] and

Confirming Certification of the Medical Benefits Settlement Class (the “Final Approval Order”)

(Rec. Doc. 8218) (annexed hereto as Exhibit E). In the Final Approval Order, this Court

“expressly adopt[ed] and incorporate[d] the terms of” the Medical Settlement “as if fully set

forth [t]herein such that . . . a dispute concerning the interpretation, implementation,

administration, or enforcement of the terms of the [Medical Settlement] will implicate this Final

Approval Order and fall within this Court’s ancillary jurisdiction to enforce its own orders.” Ex.

E ¶ 21.

          21.   In the Final Approval Order, this Court also retained “continuing and exclusive

jurisdiction” over the parties to the Medical Settlement—necessarily including BP—and the

Medical Settlement itself in order “to interpret, implement, administer and enforce [it] in

accordance with its terms.” Ex. E ¶ 22. The Court made clear in the Final Approval Order that it

was seeking to satisfy the requirements of Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S.

375 (1994), that is, “to speak clearly when it wishes to retain jurisdiction.” Ex. E ¶ 10.

                                       OCSLA Jurisdiction

          22.   Subject matter jurisdiction is also vested in this Court under the broad

jurisdictional grant of the Outer Continental Shelf Lands Act, 43 U.S.C. § 1331, et seq.

(“OCSLA”). OCSLA provides, in relevant part, that the “district courts of the United States

shall have jurisdiction of cases and controversies arising out of, or in connection with [] any

operation conducted on the outer Continental Shelf which involves exploration, development, or



                                                 8
      Case 2:19-cv-01418-CJB-JCW Document 48 Filed 12/12/19 Page 9 of 55



production of the minerals, of the subsoil and seabed of the outer Continental Shelf, or which

involves rights to such minerals.” Id. § 1349(b)(1). OCSLA further defines “minerals” to

include “oil, gas, sulphur, geopressured-geothermal and associated resources.” Id. § 1331(q).

“Exploration” is the “process of searching for minerals, including . . . any drilling.” Id. §

1331(k).

       23.     On April 20, 2010, the Deepwater Horizon rig was engaged in oil exploration

activities in Mississippi Canyon Block 252—the location known as “Macondo”—on the Outer

Continental Shelf (the “OCS”) off the coast of Louisiana. Following a loss of well control and

one or more fires and explosions, the rig sank, and the oil spill and DWH Response began. The

U.S. Court of Appeals for the Fifth Circuit and this Court, among others in this Circuit, have

repeatedly acknowledged that the Deepwater Horizon rig was operating and drilling at the

Macondo well on the OCS and that this work was done as part of BP’s exploration efforts in the

Gulf of Mexico. OCSLA jurisdiction is thus appropriate with respect to a variety of claims

relating to the Deepwater Horizon’s operations at the Macondo well, and ultimately the DWH

Response, as the sole reason for undertaking the clean-up effort was to minimize the impact of

the discharge from the uncontrolled well on the OCS. This dispute as to whether BP can seek

indemnity or contribution from any of the Responders for Plaintiffs’ claims relating to purported

exposure during the DWH Response thus arises out of, and has a connection with, an operation

that was conducted on the OCS within the meaning of OCSLA.

       24.     BP has repeatedly taken the position that subject matter jurisdiction is vested in

this Court under OCSLA for “B3” claims, removing a number of them from state court to federal

court on that basis. This dispute likewise relates to the “B3” claims and necessarily is subject to

the same jurisdictional analysis.



                                                9
     Case 2:19-cv-01418-CJB-JCW Document 48 Filed 12/12/19 Page 10 of 55



                                  Federal Question Jurisdiction

       25.     In addition, this Court also has subject matter jurisdiction under 28 U.S.C. § 1331

because the claims asserted arise in connection with a federal statute, namely, OCSLA, as

discussed above, and because claims involving federal enclaves like the OCS by their nature

arise under federal law. OCSLA not only provides that federal courts have original jurisdiction

over all cases arising out of operations on the OCS, it also directly specifies that federal law

governs as a substantive matter. See 43 U.S.C. § 1333(a)(1).

       26.     O’Brien’s and NRC agreed, in their respective service contracts with BP and their

appropriate amendments, to provide oil spill response and clean-up services in the DWH

Response. These services were necessarily contemplated to be performed on or relating to the

OCS, as the drilling and subsequent loss of well control at the Macondo well occurred on the

OCS and the oil was discharging out of a well on the OCS.

       27.     Further, this Court also has subject matter jurisdiction under 28 U.S.C. § 1333

because the claims asserted by the Responders arise under and/or relate to the Medical

Settlement, which is expressly governed by maritime law. See Ex. D at Section XXX.P (“[T]his

MEDICAL SETTLEMENT AGREEMENT and the RELEASE hereunder shall be interpreted in

accordance with General Maritime Law.”). Federal courts have original jurisdiction over any

civil case involving maritime law. See 28 U.S.C. § 1333(1). Indeed, BP has repeatedly admitted

in Answers to BELO complaints that these claims are governed by maritime law. E.g., Answer,

Colston v. BP Expl. & Prod. Inc., No. 2:18-CV-9563-CJB-JCW (E.D. La. Nov. 14, 2018) (Rec.

Doc. 4 at 2). BP has also been asserting an affirmative defense in its BELO answers that

“[m]aritime law preempts all state law claims that are or may be asserted in this action.” Id. at 7.




                                                10
     Case 2:19-cv-01418-CJB-JCW Document 48 Filed 12/12/19 Page 11 of 55



                                Personal Jurisdiction and Venue

       28.     BP expressly submitted to personal jurisdiction in this Court for all controversies

arising out of or related to “B3” claims and the Medical Settlement. As a party to the Medical

Settlement, BP also expressly consented to venue in this Court. Specifically, BP agreed in the

Medical Settlement to “submit[] to the exclusive jurisdiction of this COURT for any suit, action,

proceeding, or dispute arising out of or relating to” the Medical Settlement, and that this Court

would be the “continuing and exclusive” forum for adjudicating such claims. Ex. D at Section

XXVII.

       29.     This Court also has personal jurisdiction over BP, and venue is proper, because a

substantial part of the events or omissions giving rise to the personal injury and oil and/or

dispersant exposure claims at the heart of this action occurred in Louisiana.

       30.     The Incident Command System (“ICS”) was the organizational structure used by

the United States Department of Homeland Security to execute the DWH Response, and its

Unified Area Command (“UAC”) headquarters were located in Robert, Louisiana, and then

moved to New Orleans, Louisiana. One of the Incident Command Posts (“ICPs”) established by

the United States Coast Guard during the DWH Response was also set up in Houma, Louisiana

(“ICP Houma”). ICP Houma served as one of the operational units of the various response

operations, and aerial dispersant operations were managed exclusively out of that post. BP, as

the responsible party, was fully integrated into this ICS structure and filled various positions

within it and at the ICPs, including ICP Houma.

       31.     During the DWH Response, the Responders’ employees or representatives filled

various positions within the ICS, including at the UAC headquarters and at the ICPs, including

ICP Houma. In all of these positions, the Responders’ employees acted under the leadership and



                                                11
     Case 2:19-cv-01418-CJB-JCW Document 48 Filed 12/12/19 Page 12 of 55



at the direction of the Federal On-Scene Coordinator (“FOSC”) (the federal official designated to

direct the DWH Response), the FOSC’s representatives, and/or other federal officials. In so

doing and engaging in clean-up work in Louisiana, O’Brien’s and NRC complied with all federal

government directives and orders applicable to them throughout the DWH Response and did not

exceed those directions and orders.

       32.     In addition, as a classified oil spill removal organization pursuant to the United

States Coast Guard’s Oil Spill Removal Organization program, NRC was also called upon to

mobilize its equipment and trained personnel to assist with various aspects of the DWH

Response efforts. NRC equipment and personnel were involved with the skimming, booming,

onshore clean-up, vessel decontamination, and dispersant operations conducted out of certain of

the ICPs, including ICP Houma, all as authorized and directed by the federal government.

                     Statement Pursuant to Local Civil Rules 3.1 and 3.1.1

       33.     Local Civil Rules 3.1 and 3.1.1 require the consolidation of a later-filed case with

an earlier-filed case if the two cases involve “a material part” of the same “subject matter” or

“operative facts.” Per Local Rule 3.1.1, the purpose of this collateral proceeding rule is to

“promote judicial economy, conserve judicial resources, and avoid potential forum shopping and

conflicting court rulings.”

       34.     Pursuant to the guidance and spirit of these rules, the Responders hereby provide

notice that this case is a collateral proceeding to the MDL and contend that consolidation is

appropriate. This case relates to the “B3” claims asserted in the MDL with respect to the DWH

Response and BP’s Medical Settlement purporting to settle the majority of the “B3” personal

injury and exposure claims that had been asserted against it. The Court overseeing the MDL is




                                                12
     Case 2:19-cv-01418-CJB-JCW Document 48 Filed 12/12/19 Page 13 of 55



well familiar with this subject matter and these facts, and retained exclusive jurisdiction over

controversies arising out of or relating to the Medical Settlement for precisely that reason.

                                  FACTUAL BACKGROUND

                     Formation of the MDL and the “B3” Pleading Bundle

       35.     On May 7, 2010—just a few weeks after the DWH Response began—BPXP

moved before the Judicial Panel on Multidistrict Litigation (the “JPML”) seeking consolidation

and transfer of 70 cases that had already been filed against it relating to the incident aboard the

Deepwater Horizon and resultant oil spill. BPXP’s motion (the “MDL Formation Motion”) is

annexed hereto as Exhibit F.

       36.     In its MDL Formation Motion, BP argued that a broad, large multidistrict

litigation was appropriate and that the issues “can and should be determined by one judge, in one

proceeding” to avoid inconsistent rulings, conserve both judicial and party resources, and

eliminate or at least reduce inefficiencies and duplicative discovery. Ex. F at 6-9.

       37.     On August 10, 2010, the JPML issued an order forming the MDL and transferring

a variety of pending cases in federal courts across the country to this Court (the “Transfer

Order,” annexed hereto as Exhibit G). In the Transfer Order, the JPML noted, among other

things, that “it makes sense to include the personal injury/wrongful death actions” in the MDL as

they “do overlap factually with the other actions.” Ex. G at 3.

       38.     On October 19, 2010, the Court issued Pretrial No. 11 (Case Management Order

No. 1) in the MDL (“PTO 11,” annexed hereto as Exhibit H). Via PTO 11, the Court established

eight separate “pleading bundles” for different categories of cases and claims to facilitate the

effective administration of the MDL, including the “B3” bundle.




                                                 13
     Case 2:19-cv-01418-CJB-JCW Document 48 Filed 12/12/19 Page 14 of 55



       39.     The “B3” bundle was originally designated as the bundle for “Post-Explosion

Clean-up Claims” and was described to “include all claims related to post-explosion clean-up

efforts and will be pled separately and uniformly in a Master Complaint, and such claims shall

not be included in any other Pleading Bundles or Master Complaints.” Ex. H at 3.

       40.     The Master Complaint with respect to the “B3” claims (the “B3 Master

Complaint”) was filed by the Plaintiffs’ Steering Committee (the “PSC”) consistent with PTO 11

on December 15, 2010 and named BPXP, BP America, O’Brien’s, and NRC as defendants,

among others. (Rec. Doc. 881). The PSC amended the B3 Master Complaint on March 30,

2011, again naming BPXP, BP America, O’Brien’s, and NRC as defendants. (Rec. Doc. 1812).

Generally, the B3 Master Complaint alleges that Plaintiffs were exposed to oil, dispersants, and

other chemicals while performing clean-up activities during the DWH Response or by virtue of

residing nearby coastal waters, and that Defendants’ conduct or actions caused all injuries

stemming from such exposure.

       41.     On January 12, 2011, the Court issued Pretrial Order No. 25 in the MDL (“PTO

25,” annexed hereto as Exhibit A). PTO 25 clarified the “B3” bundle designation set forth in

PTO 11, noting that “B3” bundle would be designated for “Clean-Up, Medical Monitoring, and

Post-April 20 Personal Injury Claims.” Ex. A at 2. PTO 25 also clarified the breadth of the

“B3” classification, noting that it “will include all claims, of any type, relating to post-explosion

clean-up efforts asserted against Defendants not named in the B1 Master Complaint, as well as

all claims for personal injury and/or medical monitoring for exposure or other injury occurring

after the explosion and fire of April 20, 2010.” Ex. A at 2 (emphasis added).




                                                 14
     Case 2:19-cv-01418-CJB-JCW Document 48 Filed 12/12/19 Page 15 of 55



       42.     The “B3” classification of claims set forth in PTO 11, as amended by PTO 25,

was never subsequently modified. The definition set forth in PTO 25 remains the operative

definition of what constitutes a “B3” claim.

                  O’Brien’s and NRC’s Timely Requests for Indemnity from BP

       43.     On July 20, 2010, O’Brien’s was named in its first personal injury action relating

to the DWH Response in Louisiana state court (the “Wunstell Action”). The Wunstell Action,

which had been removed to federal court, was consolidated with the MDL pursuant to the

Transfer Order.

       44.     On August 6, 2010, O’Brien’s promptly tendered the Wunstell Action to BP in

writing, seeking defense and indemnity pursuant to Articles 11.03, 11.04, and 11.08 of the

O’Brien’s Master Agreement between BP and O’Brien’s, as amended by a June 1, 2010 Bridge

Agreement, No. HOU-WL4-3066 (the “O’Brien’s Bridge Agreement”).

       45.     On January 21, 2011, NRC promptly tendered the claims asserted in the B3

Master Complaint to BP in writing, seeking defense and indemnity pursuant to Article 9.2 of the

July 1, 2003 Agreement for the Provision of Response Resources, No. BPM-03-00864 (the

“NRC Master Agreement”) between BPXP and NRC, as well as the O’Brien’s Bridge

Agreement.

       46.     By May 9, 2011, BP agreed to indemnify O’Brien’s and NRC with respect to all

“B3” claims asserted against them in the MDL.

       47.     On May 20, 2011, the Responders and BP came to a cost-sharing arrangement

with respect to the fees and expenses associated with defending against the “B3” claims asserted

against O’Brien’s and NRC. This agreement permitted O’Brien’s and NRC to use their selected

litigation counsel to represent them in the MDL, who had already been appointed Defense



                                                15
     Case 2:19-cv-01418-CJB-JCW Document 48 Filed 12/12/19 Page 16 of 55



Liaison Counsel by the Court. The parties also agreed to collaborate and cooperate with one

another in defending against the “B3” claims.

       48.     The Responders and BP have operated pursuant to the terms of their agreements

discussed in the preceding two paragraphs since May 20, 2011. BP has consistently reimbursed

the Responders for legal fees and expenses incurred in defending against the “B3” claims

asserted against them in the MDL. And O’Brien’s and NRC have consistently collaborated and

cooperated with BP with respect to the defense of the “B3” claims in the MDL.

                       For Seven Years, BP Never Demands Indemnity

       49.     In contrast to the Responders’ prompt indemnity demands as to the “B3” claims,

BP never sent a similar tender letter to either O’Brien’s or NRC. Nor did BP reserve its rights to

seek indemnity for (a) any individual “B3” claim that fell within the O’Brien’s “Contractor

Group,” as defined in Article 11.01.03 of the O’Brien’s Bridge Agreement, or (2) any individual

“B3” claim “caused by the gross negligence or willful misconduct” of NRC pursuant to Article

9.1 of the NRC Master Agreement. Indeed, despite multiple opportunities, BP failed again and

again to request indemnity or even put the Responders on notice of a potential indemnity claim.

       50.     BP did not tender indemnity demands in response to claims asserted against it in

the Transocean Limitation Action in the MDL. On February 18, 2011, Transocean filed a Third

Party Complaint pursuant to Rule 14(c) of the Federal Rules of Civil Procedure against, among

others, BPXP, BP America, O’Brien’s, and NRC (the “Transocean Third Party Complaint,” and

with the “Transocean Limitation Action,” the “Transocean Litigation”). A number of cross-

claims and counter-claims were asserted in the Transocean Litigation, including for indemnity

and contribution.    BP asserted cross-claims against Transocean, Cameron International

Corporation, and Halliburton Energy Services, Inc.



                                                16
     Case 2:19-cv-01418-CJB-JCW Document 48 Filed 12/12/19 Page 17 of 55



       51.    Despite being given the opportunity to do so, BP did not file any claims against

O’Brien’s and NRC in the Transocean Litigation, and necessarily asserted no cross-claims for

indemnity or contribution against O’Brien’s and NRC with respect to the “B3” claims asserted in

the MDL. Given BP’s decision not to assert any cross-claims for indemnity or contribution

against O’Brien’s and NRC in the Transocean Litigation, O’Brien’s and NRC had no reason to

believe that BP had any intention to seek indemnity or contribution from them with respect to

any of the “B3” claims, whether in whole or in part. Rather, O’Brien’s and NRC understood BP

to be pursuing indemnity and/or contribution from other parties and/or contractors named as

defendants in the MDL.

       52.    Likewise, when BP answered the B3 Master Complaint, it asserted indemnity and

contribution affirmative defenses but did not reference any of the Responders as being a party

owing them indemnity or contribution for the “B3” claims.          See BP’s Answer, filed on

November 16, 2012 (the “Answer,” annexed hereto as Exhibit I).

       53.    At the time it filed the Answer, BP did not advise O’Brien’s or NRC that it was or

would be asserting indemnity or contribution claims as against them with respect to any of the

“B3” claims, whether in whole or in part. Given BP’s decision not to assert an indemnity or

contribution claim against O’Brien’s and NRC in connection with or after it filed the Answer,

O’Brien’s and NRC had no reason to believe that BP had any intention to seek indemnity or

contribution from them with respect to any of the “B3” claims, whether in whole or in part.

    O’Brien’s and NRC Seek, and Are Ultimately Granted Immunity for, the “B3” Claims

       54.    After the B3 Master Complaint was filed in the MDL, O’Brien’s and NRC

focused on their immunity and preemption arguments in defending against the “B3” claims.

       55.    As early as in their February 28, 2011 Motion to Dismiss, O’Brien’s and NRC

argued that (1) they were entitled to derivative immunity under the Clean Water Act (the

                                               17
     Case 2:19-cv-01418-CJB-JCW Document 48 Filed 12/12/19 Page 18 of 55



“CWA”), as well as discretionary function immunity under the Federal Tort Claims Act (the

“FTCA”), and (2) the implied conflict preemption doctrine applied to the “B3” claims asserted

against them. (Rec. Doc. 1388).

       56.     On September 30, 2011, the Court issued its Order and Reasons with respect to

the various motions to dismiss that had been filed with respect to the B3 Master Complaint, as

amended (the “MTD Order”). (Rec. Doc. 4159). The MTD Order was later amended and

reissued on October 4, 2011. (Rec. Doc. 4209).

       57.     In its MTD Order, the Court recognized the availability of derivative immunity

and preemption in the context of a Spill of National Significance, but held that “[d]erivative

immunity and preemption are not established on the face of the Complaint.” In re Oil Spill by

the Oil Rig “Deepwater Horizon” in the Gulf of Mexico, 2011 WL 4575696, at *12 (E.D. La.

Oct. 4, 2011). Indeed, the Court stated that “it seems at this point that if the facts revealed that

the Clean-Up Defendants were using dispersants as directed by the federal government, then they

would be entitled to derivative governmental immunity.” Id. at *7. The Court thus held that

“[t]hese arguments are preserved and may be re-asserted.” Id. at *12.

       58.     Following the issuance of the MTD Order, a “Schedule for Limited B3

Discovery” was designed to develop “the facts necessary” for O’Brien’s and NRC, among other

similarly-situated defendants, to “file motions renewing their preemption [and] derivative

immunity arguments.”      (Rec. Docs. 4472, 5000).      Limited “B3” discovery then proceeded

pursuant to this Schedule.

       59.     On February 16, 2012, the PSC sought to amend the B3 Master Complaint to

dismiss the claims against O’Brien’s and NRC (and other similarly-situated defendants) without

prejudice. (Rec. Doc. 5718). BP (among others) opposed this motion, arguing that “[t]he



                                                18
     Case 2:19-cv-01418-CJB-JCW Document 48 Filed 12/12/19 Page 19 of 55



purpose of the B3 bundle is to create an efficient case management system to decide common

issues for the individual claimants,” and that preserving any portion of a “B3” claim to then

reassert it later would violate PTO 11 and PTO 25, and in turn, “defeat[] the purpose of the B3

pleading bundle.” (Rec. Doc. 5846 at 2) (“BP’s Opposition to the Motion to Amend”).

       60.     BP’s Opposition to the Motion to Amend was premised on the argument that the

purpose of forming the “B3” bundle in the MDL was to construct a broad grouping of clean-up

and exposure-based claims that would be decided and/or tried together, where applicable. In

BP’s Opposition to the Motion to Amend, BP effectively conceded that it would be inefficient

for an individual claimant to carve up his or her “B3” claim into component parts.

       61.     The Court denied the PSC’s request to amend the B3 Master Complaint on April

16, 2012. (Rec. Doc. 6247). O’Brien’s and NRC thus remained named “B3” defendants in the

B3 Master Complaint.

       62.     O’Brien’s and NRC renewed their CWA and FTCA derivative immunity and

implied preemption arguments via a Motion for Summary Judgment filed on May 18, 2012 (the

“Immunity MSJ”). (Rec. Doc. 6536). BP was well aware of the Immunity MSJ before it was

filed. In fact, O’Brien’s and NRC collaborated with BP with respect to the arguments made

therein before filing. Following full briefing and oral argument with respect to the Immunity

MSJ, the Court took the Immunity MSJ under advisement.

       63.     Prior to the filing of the Immunity MSJ, BP never advised O’Brien’s and NRC

that it would be seeking indemnity or contribution for any individual “B3” claim asserted against

it, whether in whole or in part. During the pendency of the Immunity MSJ, BP did not advise

O’Brien’s and NRC that it would be seeking indemnity or contribution for any individual “B3”

claim asserted against it, whether in whole or in part.



                                                 19
     Case 2:19-cv-01418-CJB-JCW Document 48 Filed 12/12/19 Page 20 of 55



       64.     On February 16, 2016, the Court granted O’Brien’s and NRC’s Immunity MSJ for

all but eleven plaintiffs. See generally Ex. C (Master Immunity Order). On May 9, 2016,

O’Brien’s and NRC renewed their derivative immunity and preemption arguments as to the

remaining eleven Plaintiffs, and this motion was granted on August 2, 2016. See generally Ex. B

(Follow-Up Immunity Order).

       65.     In the Master Immunity Order and Follow-Up Immunity Order (together, the

“Immunity Orders”), the Court explained that all of the undisputed evidence in the record

showed that both O’Brien’s and NRC acted pursuant to the authorization, direction, and ultimate

control of the federal government during the DWH Response and found that O’Brien’s and NRC

were entitled to derivative immunity under the CWA and the FTCA with respect to all of the

“B3” claims that had been asserted against them in the MDL. In its Immunity Orders, the Court

also found that the implied conflict preemption doctrine applied to all of the “B3” claims

asserted against O’Brien’s and NRC in the MDL.

       66.     By virtue of the Immunity Orders, all of the “B3” claims asserted against

O’Brien’s and NRC in the MDL have been dismissed with prejudice.

        The Adjournment of the Phase One Trial and BP’s Settlement Announcements

       67.     “Phase One” of the trial in the MDL—i.e., the “Incident Phase” to address “fault

determinations relating to the loss of well control, the ensuing explosion and fire, the sinking of

the DEEPWATER HORIZON, and the initiation of the release of oil from the well”—was

scheduled to commence on February 27, 2012. (Rec. Docs. 5732 at 1, 13381-1 at 8). On the eve

of trial, the Court adjourned the commencement of the trial until March 5, 2012 in order “to

allow the parties to make further progress in their settlement discussions.” (Rec. Doc. 5887).




                                                20
     Case 2:19-cv-01418-CJB-JCW Document 48 Filed 12/12/19 Page 21 of 55



       68.     The Phase One trial was further adjourned on March 2, 2012 when the PSC and

counsel for BP advised the Court that they had reached an agreement on the terms of a proposed

class action settlement.

       69.     On April 17, 2012, BP announced that it had actually “reached definitive and

fully documented agreements” with the Plaintiffs in the MDL with respect to both (a) the

economic and property damages claims asserted against BP in the MDL (i.e., with respect to the

“B1” bundle of claims, as defined in PTO 11), and (b) the personal injury and exposure claims

that had been asserted against BP in the MDL (i.e., with respect to the “B3” bundle of claims, as

defined in PTO 11 and clarified in PTO 25). Both of those class action settlement agreements

were filed in the MDL on April 18, 2012 and the parties thereto sought Court approval. (Rec.

Docs. 6266, 6267).

       70.     The Medical Settlement served as BP’s settlement of the “B3” claims asserted

against it in the MDL. The only signatories to the Medical Settlement were BPXP, BP America,

and Plaintiffs (via class counsel). None of the Responders were parties or signatories to the

Medical Settlement.

       71.     At no point were the Responders or any of their respective affiliates involved in

BP’s settlement negotiations with the Plaintiffs in the MDL. BP never sought the Responders’

input with respect to, or approval in agreeing to, any term or condition in the Medical Settlement.

       72.     The first time the Responders became aware of any of the terms and conditions of

the Medical Settlement is when they were posted on the MDL docket. None of the Responders

were aware that BP had agreed to a BELO provision in the Medical Settlement before that

settlement was made public.




                                                21
     Case 2:19-cv-01418-CJB-JCW Document 48 Filed 12/12/19 Page 22 of 55



                                    The Medical Settlement

          73.   The Medical Settlement was amended on May 1, 2012. This version remains the

final version thereof.

          74.   The Medical Settlement provides for certain compensation to class members who

(a) have or have had in the past at least one SPECIFIED PHYSICAL CONDITION (as that term

is defined in the Medical Settlement) and (b) according to the Claims Administrator’s review,

have satisfied the proof requirements and other criteria set forth in the Medical Settlement, such

as the submission of a proof of claim form. Exhibit 8 to the Medical Settlement is a detailed

matrix that sets forth how much compensation a class member will receive for each type of

condition or injury and what proofs are required in order to obtain compensation.

          75.   In its BELO provision, the Medical Settlement also permits every single class

member to pursue litigation against BP for a LATER-MANIFESTED PHYSICAL CONDITION

(as that term is defined in the Medical Settlement) provided that each class member seeking to

invoke his or her BELO rights provides BP advance warning via a Notice of Intent to Sue

(“NOIS”), after which time BP may elect to mediate the claim at its discretion. Ex. D at Section

VIII.A.

          76.   The term LATER-MANIFESTED PHYSICAL CONDITION is broadly defined

at Section II.VV of the Medical Settlement as an exposure-based physical condition that is first

diagnosed after April 16, 2012, i.e., after BP and the PSC announced that they had reached an

agreement to settle the “B3” claims asserted against BP via the Medical Settlement.

          77.   To qualify as a LATER-MANIFESTED PHYSICAL CONDITION, a class

member’s exposure-based injury need not have actually manifested itself after the Medical

Settlement was announced or was made effective.           As such, exposure-based injuries or



                                               22
      Case 2:19-cv-01418-CJB-JCW Document 48 Filed 12/12/19 Page 23 of 55



conditions that had already manifested themselves but had not yet been diagnosed could qualify

as a LATER-MANIFESTED PHYSICAL CONDITION for which any class member could

pursue litigation pursuant to the Medical Settlement’s BELO provision.

       78.     Pursuant to Section VIII.A of the Medical Settlement, any class member may

pursue litigation against BP pursuant to the BELO provision “within 4 years after either the first

diagnosis of that LATER-MANIFESTED PHYSICAL CONDITION or the EFFECTIVE DATE,

whichever is later.”

       79.     The Medical Settlement does not set forth a temporal window within which a

LATER-MANIFESTED PHYSICAL CONDITION must be diagnosed after it has manifested

itself in order for a class member to be able to invoke his or her BELO rights and assert an

exposure-based claim against BP.

       80.     The Medical Settlement does not set forth a global temporal cutoff by which a

LATER-MANIFESTED PHYSICAL CONDITION must be diagnosed in order for a class

member to be able to invoke his or her BELO rights and assert an exposure-based claim against

BP.

       81.     The Medical Settlement thus permits every single class member to indefinitely

invoke his or her BELO rights, provided he or she does so within four years of diagnosis of the

injury or condition for which he or she pursues BP for compensation.

       82.     The Medical Settlement does not set forth a cap on the compensation any

individual class member can seek or be awarded in any litigation filed pursuant to the Medical

Settlement’s BELO provision.




                                               23
     Case 2:19-cv-01418-CJB-JCW Document 48 Filed 12/12/19 Page 24 of 55



        83.     The Medical Settlement does not set forth an overall cap on the compensatory

damages that BP can be held liable for in litigation filed by class members pursuant to the

Medical Settlement’s BELO provision.

        84.     In the Medical Settlement, BP agreed to permit each and every class member to

split their exposure-based claim into two component parts—that is, BP permitted each class

member to receive a payout under the Medical Settlement around that time and then pursue

litigation for a LATER-MANIFESTED PHYSICAL CONDITION at a later juncture.

        85.     In the Medical Settlement, BP agreed to permit each and every class member to

reinvigorate his or her “B3” exposure claim if he or she was diagnosed with a new exposure-

based condition after April 16, 2012.

        86.     In Section VIII.G(2)(d) of the Medical Settlement, BP agreed to waive any

defense based on claim splitting, any statute of limitations or repose, the doctrine of laches, the

failure to timely pursue a claim, or exclusivity of remedies under workers’ compensation law or

the Longshore and Harbor Workers’ Compensation Act with respect to every single individual

action pursued pursuant to the Medical Settlement’s BELO provision.

        87.     In Section VIII.G(3)(b) of the Medical Settlement, BP agreed to eliminate certain

issues or elements that need to be proven by any Plaintiff at any trial pursued pursuant to the

Medical Settlement’s BELO provision, including (a) the fact of exposure to oil, dispersants,

and/or contaminants and (b) the alleged fault of BP in connection with the Deepwater Horizon

incident, resultant oil spill, and clean-up.

        88.     In its Opt-Out provision, the Medical Settlement permits class members to opt-out

of the Medical Settlement by submitting a written request with identifying information to the

Claims Administrator by a Court-ordered date. Ex. D at Section XI.E.



                                                24
     Case 2:19-cv-01418-CJB-JCW Document 48 Filed 12/12/19 Page 25 of 55



       89.     Nothing in the Medical Settlement states that BP may seek indemnity or

contribution from O’Brien’s or NRC for any benefit provided to Medical Settlement class

members. Nothing in the Medical Settlement states that BP may seek contractual indemnity

from O’Brien’s or NRC in connection with any litigation pursued pursuant to the Medical

Settlement’s BELO or Opt-Out provisions. Nothing in the Medical Settlement states that BP

may seek common law indemnity or contribution from O’Brien’s or NRC in connection with any

litigation pursued pursuant to the Medical Settlement’s BELO or Opt-Out provisions. Nothing in

the Medical Settlement advised that BP intended to tender the BELO portion of any individual

“B3” claim or tender any Opt-Out “B3” claims to O’Brien’s or NRC in the future. Nothing in

the Medical Settlement purports to strip O’Brien’s or NRC of any rights.

       90.     Nothing in the Medical Settlement could have put any of the Responders on

notice of the fact that any of their rights were interfered with or were otherwise limited. The

only reference to any of the Responders in the Medical Settlement is in the release.

       91.     The Responders were not afforded the opportunity to provide input on the terms

of or strategy with respect to the Medical Settlement, including its BELO provision. The

Responders were not afforded the opportunity to make the decision about whether they should

agree to an effective stay of exposure-based litigation against BP, with no reasonable estimate of

or “cap” to the overall potential future financial exposure and no concrete parameters

surrounding the timing or scope of the resurgence. The Responders were not afforded the

opportunity to make the decision as to whether waiving any defense on the part of BP was

strategically beneficial or appropriate. The Responders were not provided with the opportunity

to make the decision as to whether limiting a class member/Plaintiff’s burden of proof at any trial

against BP was strategically beneficial or appropriate.



                                                25
     Case 2:19-cv-01418-CJB-JCW Document 48 Filed 12/12/19 Page 26 of 55



       92.     The Responders did not consent to splitting a “B3” claim into two component

parts. The Responders did not consent to permitting a second round of “B3” litigation against

BP, as contemplated by the Medical Settlement’s BELO provision. The Responders did not

consent to the waiver of a variety of defenses in any litigation pursued pursuant to the Medical

Settlement’s BELO provision, any one of which could be the basis for dismissal with prejudice.

The Responders did not consent to limiting the issues, elements, and proofs that need be proven

by a Plaintiff at any trial relating to a LATER-MANIFESTED PHYSICAL CONDITION, as

contemplated by the Medical Settlement’s BELO provision.

       93.     Once the Medical Settlement was made public and posted on the MDL docket, BP

did not advise O’Brien’s and NRC that it would be seeking indemnity or contribution for any

individual “B3” claim (BELO or Opt-Out), whether in whole or in part. Nor did BP advise

O’Brien’s and NRC that it was reserving its rights to seek indemnity or contribution with respect

to any litigation pursued pursuant to the Medical Settlement’s BELO or Opt-Out provisions.

                       Seeking Court Approval of the Medical Settlement

       94.     On April 18, 2012, Plaintiffs and BP filed a joint brief seeking preliminary

approval of the Medical Settlement (Rec. Doc. 6267), and the Court held a preliminary approval

hearing on April 25, 2012 (the “Approval Hearing”).

       95.     At the Approval Hearing, the parties discussed the BELO provision at length,

with the PSC noting that the “B3” Plaintiffs “have not given up their right to sue BP for [] later-

manifested illness” and counsel for BP conceding that “[i]t’s an unusual settlement” in that “[a]ll

class members . . . are eligible” for compensation payouts now and can invoke their BELO rights

later as against BP. Apr. 25, 2012 Hr’g Tr. (annexed hereto as Exhibit J) at 74:9-10, 89:21, 90:5-

7. The parties also discussed Plaintiffs who chose to exercise their right to Opt-Out of the



                                                26
     Case 2:19-cv-01418-CJB-JCW Document 48 Filed 12/12/19 Page 27 of 55



Medical Settlement, and that BP would manage that process. Ex. J at 12:14-18, 13:22-14:2,

14:23-15:3, 92:2-9.

       96.     At no point during the Approval Hearing did BP indicate that it would be seeking,

or was reserving its rights to seek, indemnity or contribution from O’Brien’s or NRC with

respect to any class member’s invocation of his or her BELO or Opt-Out rights in the future.

       97.     The Court issued an order preliminarily approving the Medical Settlement on

May 2, 2012. (Rec. Doc. 6419).

       98.     Both BP and the Plaintiffs subsequently submitted briefing supporting their

motions for final approval of the Medical Settlement. BP’s briefing noted that it had made the

decision to “forego defenses” with respect to any claimant’s invocation of his or her BELO

rights, and had also stipulated that certain issues “need not be proven and may not be litigated at

[any] trial.” Aug. 13, 2012 Memorandum in Support of BP’s Motion for Final Approval of the

Medical Settlement (Rec. Doc. 7112-1) (the “BP Approval Briefing,” annexed hereto as Exhibit

K) at 37. In the BP Approval Briefing, BP also described the BELO provision as “involv[ing

the] compromise by and consideration exchanged by both BP and the Class Members.” Ex. K at

63. The BP Approval Briefing also discussed Plaintiffs who chose to exercise their right to Opt-

Out of the Medical Settlement. Ex. K at 42, 58, 66, 67 n.44, 72 n.53. Nowhere in the BP

Approval Briefing did BP even purport to suggest that any of the Responders were involved in

making decisions or compromises with BP or that BP would seek indemnity from them.

       99.     In discussing why the Medical Settlement should be approved as fair, reasonable,

and adequate, BP noted the pendency of the Immunity MSJ and suggested that it, too, could

argue that it should be granted derivative immunity, at least with respect to “the training and

protection of workers and the use of dispersants” as those decisions “were all done with the input



                                                27
     Case 2:19-cv-01418-CJB-JCW Document 48 Filed 12/12/19 Page 28 of 55



and approval of the government.” Ex. K at 54. BP chose not to make this derivative immunity

argument, which is the same one the Responders successfully made as to their own liability.

                                     The Fairness Hearing

       100.    The Court held a final fairness hearing with respect to the Medical Settlement on

November 8, 2012 (the “Fairness Hearing”).

       101.    At the Fairness Hearing, the PSC explained that “all class members can sue BP on

what’s call[ed] a B[E]LO, a back-end litigation option, if they were to unfortunately experience a

later manifested physical condition.     No one gives up the right down the road to seek

compensation for that.” Nov. 8, 2012 Hr’g Tr. (annexed hereto as Exhibit L) at 190:22-191:1.

       102.    At the Fairness Hearing, the PSC described the BELO provision as having “no

preset limit or cap on the recovery” and permitting Plaintiffs “to make choices later on to pursue

claims under relaxed standards of causation, and with defenses such as statutes of limitation and

liability waived.” Ex. L at 206:9-12, 206:23.

       103.    At the Fairness Hearing, upon questioning from the Court regarding what a

Plaintiff would need to prove at any BELO trial, the PSC conceded that “their case becomes less

expensive to try” because, among other things, they need not hire experts or “muster that

evidence” to prove the liability of BP. Ex. L at 206:25-207:13.

       104.    At the Fairness Hearing, the Court commented on the “trade-off” made by both

sides with respect to the BELO provision in the Medical Settlement, as well as the fact that the

Medical Settlement was not generally “capped” by BP. Ex. L at 255:7-10, 275:7-9.

       105.    At the Fairness Hearing, the Court also discussed Plaintiffs who chose to exercise

their right to Opt-Out of the Medical Settlement, including a one-month extension of the

deadline to do so.    Ex. L at 12:11-14, 13:3-9, 14:23-15:4, 18:7-13, 234:18-23.        The PSC



                                                28
     Case 2:19-cv-01418-CJB-JCW Document 48 Filed 12/12/19 Page 29 of 55



discussed estimates of the number of Opt-Out “B3” Plaintiffs at that time and the types of “B3”

Plaintiffs who should exercise their Opt-Out rights. Ex. L at 194:15-25, 259:13-19. BP further

discussed that it would file a declaration identifying all of the Opt-Out “B3” Plaintiffs, the types

of “B3” Plaintiffs who should exercise their Opt-Out rights, and that Opt-Out “B3” cases “will

be tried at some distant point in the future.” Ex. L at 210:13-19, 264:23-265:4.

        106.    At no point during the Fairness Hearing did BP suggest that the Responders had

been involved in or agreed to the terms of the Medical Settlement, including the BELO provision

set forth therein. Rather, BP accurately described the Medical Settlement as the “B3” settlement

it had unilaterally agreed to with Plaintiffs.

        107.    At no point during the Fairness Hearing did BP indicate that it would be seeking,

or was reserving its rights to seek, indemnity or contribution from O’Brien’s or NRC with

respect to any Plaintiff’s invocation of his or her BELO or Opt-Out rights in the future.

                             Court Approval of the Medical Settlement

        108.    On January 11, 2013, the Court issued an Order and Reasons Granting Final

Approval of the [Medical Settlement] (Rec. Doc. 8217) (the “Order and Reasons,” annexed

hereto as Exhibit M) as well as the Final Approval Order.

        109.    In the Order and Reasons, the Court overruled the objections levied by various

parties to the Medical Settlement and explained that certain of them lacked standing to object to

the settlement. Ex. M at 71, 90 n.46. The Court incorporated by reference its December 21,

2012 Order and Reasons concerning BP’s Economic and Property Damages Settlement (Rec.

Doc. 8138) (annexed hereto as Exhibit N), id., which in turn found that non-settling defendants

in the MDL lacked standing to object to the settlement because its terms do not “cause them

plain legal prejudice.” Ex. N at 77.



                                                 29
     Case 2:19-cv-01418-CJB-JCW Document 48 Filed 12/12/19 Page 30 of 55



       110.   The Court made clear that the BELO provision was a “compromise reached by

the Parties,” i.e., Plaintiffs and BP, whereby “both sides exchanged valuable consideration

related to these issues,” including BP’s waiver of a variety of defenses and a reduction of what

any Plaintiff must prove at any BELO trial. Ex. M at 85.

       111.   The Court further remarked that BP could have sought to avail itself of certain

defenses in defending against the “B3” claims as opposed to settling them, including the similar

arguments relied upon by O’Brien’s and NRC in their Immunity MSJ. Specifically, the Court

noted that the Medical Settlement class members’:

                      claims on the merits are complicated by various defenses.
                      BP claims immunity under both the [CWA] and the
                      [FTCA], and asserts that Plaintiffs’ state and maritime law
                      claims are preempted by federal law because it was
                      following directives from the FOSC to implement a
                      comprehensive federal response scheme created by the
                      [CWA], the Oil Pollution Act, and the National
                      Contingency Plan. BP would also argue that its decisions
                      related to, for example, the training and protection of
                      workers and that the use of the dispersants were all done
                      with the input and approval of the government, and were
                      therefore reasonable and cannot form the basis for any
                      liability.

Ex. M at 66 n.25.

       112.   The Court also noted that 1,747 persons submitted requests to Opt-Out of the

Medical Settlement. Ex. M at 69.

       113.   While the Court was considering whether to approve the Medical Settlement from

April 18, 2012 through January 11, 2013 (the “Approval Consideration Period”), BP never

advised O’Brien’s and NRC that it would be seeking indemnity or contribution for any

individual “B3” claim (BELO or Opt-Out), whether in whole or in part.




                                              30
     Case 2:19-cv-01418-CJB-JCW Document 48 Filed 12/12/19 Page 31 of 55



          114.    During the Approval Consideration Period, BP never advised O’Brien’s and NRC

that it was reserving its rights to seek indemnity or contribution from them for certain Plaintiffs’

invocation of BELO or Opt-Out rights pursuant to the Medical Settlement, should the Medical

Settlement be approved and should those Plaintiffs pursue BELO or Opt-Out litigation in the

future.

          115.    During the Approval Consideration Period, BP never invoked O’Brien’s and NRC

as having any future relationship to any litigation pursued pursuant to the Medical Settlement’s

BELO or Opt-Out provisions.

          116.    The Order and Reasons and Final Approval Order with respect to the Medical

Settlement were appealed, but the Appellant-Plaintiffs ultimately settled with BP and the appeal

was dismissed.

          117.    The Medical Settlement was made effective on February 12, 2014.

                 The September 24, 2014 Status Conference and Hearing Proceedings

          118.    Since the Medical Settlement was made effective, BP has appeared before the

Court with respect to disputes concerning its interpretation, and the Court has resolved such

disputes. By way of example, via order dated July 23, 2014 (Rec. Doc. 13179) (the “July 2014

Order,” annexed hereto as Exhibit O), the Court agreed with the Claims Administrator’s

interpretation of the Medical Settlement’s language as it concerns settlement pay-outs and what

constitutes a SPECIFIED PHYSICAL CONDITION versus a LATER-MANIFESTED

PHYSICAL CONDITION within the meaning of the Medical Settlement. In the July 2014

Order, the Court plainly noted that the Medical Settlement “clearly defines any condition

diagnosed after April 16, 2012 as a [LATER-MANIFESTED PHYSICAL CONDITION]. While

in some cases a class member may have a condition that fits the definition of a [CHRONIC



                                                31
     Case 2:19-cv-01418-CJB-JCW Document 48 Filed 12/12/19 Page 32 of 55



CONDITION], if it was not diagnosed by April 16, 2012, it is, by definition, a [LATER-

MANIFESTED PHYSICAL CONDITION]. To hold otherwise would invalidate a clear and

unambiguous term of the [Medical Settlement].” Ex. O at 6.

         119.   On September 24, 2014, Plaintiffs and BP appeared before the Court for a status

conference and various hearing proceedings. One of the motions that was argued was BP’s

Motion for Reconsideration of the Court’s July 2014 Order (Rec. Doc. 13303) (the

“Reconsideration Motion”). During the course of argument on the Reconsideration Motion, the

Court expressed its concern with respect to the potential breadth of claims that could be pursued

pursuant to the Medical Settlement’s BELO provision, noting that the potential volume of cases

was never truly made clear to the Court at the Fairness Hearing or prior to approval of the

Medical Settlement.

         120.   During argument on the Reconsideration Motion, among other things, the Court

noted:

                       [i]t is rather strange . . . that the Court would approve . . . a
                       class settlement that really doesn’t settle thousands of
                       claims and requires them to file another lawsuit. I mean, it
                       doesn’t sound like much of a settlement. Frankly, I’ve
                       never heard of a settlement which requires you to file
                       another lawsuit. That’s what’s causing me problems, I
                       guess, in thinking through this. It seems like it’s going to
                       result in something that I don’t believe either party
                       intended . . . .

Sept. 24, 2014 Hr’g Tr. (annexed hereto as Exhibit P) at 41:5-14.

         121.   On November 26, 2014, the Court issued its ruling on the Reconsideration Motion

(Rec. Doc. 13733) (annexed hereto as Exhibit Q), reaffirming its original ruling but again

remarking that the Court was previously under the impression “that the vast majority of exposure

cases existing at the time of confection of the [Medical Settlement] would be settled, [but] that



                                                  32
     Case 2:19-cv-01418-CJB-JCW Document 48 Filed 12/12/19 Page 33 of 55



may not be true according to the plain wording of Section II.VV. of the [Medical Settlement].”

Ex. Q at 4-5.

                   Plaintiffs’ Commencement of BELO Litigation Against BP

       122.     After the Medical Settlement was made effective, Plaintiffs commenced invoking

their BELO rights pursuant to the Medical Settlement’s BELO provision, necessarily renewing

their “B3” personal injury and exposure claims as against BP.

       123.     On December 8, 2014, the Court issued a preliminary order announcing its

intention to issue a Case Management Order for litigation pursued pursuant to the Medical

Settlement’s BELO provision, reiterating that “[n]o BELO lawsuit may name any defendant

other than [BPXP] and BP America[.]” (Rec. Doc. 13787).

       124.     Following competing proposals by both BP and Plaintiffs, the Court issued a Case

Management Order on January 30, 2015 to govern lawsuits pursued against BP pursuant to the

Medical Settlement’s BELO provision (the “BELO Proceedings CMO”). (Rec. Doc. 14099).

       125.     Before the BELO Proceedings CMO was entered, BP did not advise O’Brien’s or

NRC that BP would be seeking, or was reserving its rights to seek, indemnity or contribution

from them with respect to certain Plaintiffs’ claims that had been or could be pursued pursuant to

the Medical Settlement’s BELO provision.

       126.     Before the BELO Proceedings CMO was entered, BP did not involve any of the

Responders in strategic discussions with respect to the BELO lawsuits that had been filed or in

developing its case management proposals to the Court.          Nor did BP otherwise involve

O’Brien’s or NRC in determining how best to defend any lawsuit pursued pursuant to the

Medical Settlement’s BELO provision.




                                               33
     Case 2:19-cv-01418-CJB-JCW Document 48 Filed 12/12/19 Page 34 of 55



       127.   On March 6, 2015, BP filed a Motion to Strike (the “Motion to Strike”) with

respect to one Plaintiff’s demand for a jury trial in connection with his BELO action. (Rec.

Docs. 14237, 14455). In its Reply in support of the Motion to Strike (annexed hereto as Exhibit

R), BP argued that “[c]lass [c]ounsel now seek to have the Court adopt the fiction that BELO

plaintiffs are ‘new plaintiffs who are commencing separate new civil actions.’ Their position

erases the course charted by the class that led to the [Medical Settlement] and in effect would

require the Court to selectively enforce provisions of the [Medical Settlement].” Ex. R at 4

(footnote omitted) (emphasis added).

       128.   In its briefing in support of the Motion to Strike, BP admitted that a Plaintiff

invoking BELO rights pursuant to the Medical Settlement was reinvigorating his or her “B3”

claim—albeit according to the terms and conditions set forth in the Medical Settlement—and

that his or her pursuit of a lawsuit pursuant to the BELO provision did not amount to a “new”

claim or convert him or her into a “new” claimant. (Rec. Docs. 14237-1 & 14455).

                    BP’s Recent Indemnity Demands for “B3” Claimants

       129.   Approximately seven years after the incident aboard the Deepwater Horizon that

necessitated the DWH Response, more than four years after the Medical Settlement was

approved by the Court overseeing the MDL, nearly a year after the Master Immunity Order was

entered by the Court, and months after all of the “B3” claims in the MDL asserted against

O’Brien’s and NRC had been dismissed with prejudice, BP began to demand that O’Brien’s

indemnify it in connection with exposure-based litigation pursued pursuant to the Medical

Settlement’s BELO provision.

       130.   Via a letter dated March 6, 2017, BP tendered the action captioned Terry Odom v.

BP Exploration & Production Inc., et al., No. 16-CV-15974 (E.D. La.) (the “Odom Action”) to



                                              34
     Case 2:19-cv-01418-CJB-JCW Document 48 Filed 12/12/19 Page 35 of 55



O’Brien’s for indemnity pursuant to Article 11.02.01 of the O’Brien’s Bridge Agreement,

contending that Ms. Odom worked for an O’Brien’s contractor during the DWH Response and

thus fell within the O’Brien’s “Contractor Group” within the meaning of Article 11.01.03 of the

O’Brien’s Bridge Agreement. Ms. Odom was a “B3” plaintiff in the MDL and a class member

to the Medical Settlement, and accordingly, the Odom Action was a lawsuit filed pursuant to the

Medical Settlement’s BELO provision.

       131.    O’Brien’s promptly declined BP’s demand for indemnity as to the Odom Action,

and BP requested that O’Brien’s reconsider its position.

       132.    BP progressively began to inundate O’Brien’s with correspondence notifying

O’Brien’s that (a) Medical Settlement class members who worked for O’Brien’s, either directly

or indirectly, during the DWH Response had filed NOIS forms and thus had provided BP notice

of their intention to file complaints formally invoking their BELO rights and, in turn, that (b) BP

was tendering these claims to O’Brien’s pursuant to Article 11.02.01 of the O’Brien’s Bridge

Agreement.

       133.    Specifically, via letters dated March 6, 2017, November 29, 2017, March 9, 2018,

May 25, 2018, May 29, 2018, August 8, 2018, August 13, 2018, August 28, 2018, October 15,

2018, October 25, 2018, November 9, 2018, December 21, 2018, March 22, 2019, April 19,

2019, May 28, 2019, June 27, 2019, July 25, 2019, August 19, 2019, October 1, 2019, and

October 24, 2019 (altogether, “BP Indemnity Demands to O’Brien’s”), BP purported to tender

hundreds of exposure-based claims relating to the DWH Response to O’Brien’s. The materials

attached to BP’s Indemnity Demands to O’Brien’s, which list Plaintiff information for each class

member purporting to invoke his or her BELO rights, contain a total of 2,357 entries.




                                                35
     Case 2:19-cv-01418-CJB-JCW Document 48 Filed 12/12/19 Page 36 of 55



        134.    To date, upon information and belief, 1,684 Plaintiffs referenced in BP’s

Indemnity Demands to O’Brien’s have reinvigorated their “B3” claims against BP and filed

formal complaints pursuant to the Medical Settlement’s BELO provision.

        135.    As Medical Settlement class members have at least six months to file a formal

complaint after submitting an NOIS, complaints continue to be filed against BP pursuant to the

Medical Settlement’s BELO provision on a regular basis. Based on the trajectory of complaint

filings to date, O’Brien’s expects that most, if not all, of the Plaintiffs referenced in BP’s

Indemnity Demands to O’Brien’s will file formal complaints against BP pursuant to the Medical

Settlement’s BELO provision.

        136.    BP has also begun to tender litigation pursuant to the Medical Settlement’s BELO

provision to NRC pursuant to Section 9.1 of the NRC Master Agreement. Via letters dated April

5, 2018, May 25, 2018, May 29, 2018, August 13, 2018, August 28, 2018, September 26, 2018,

October 15, 2018, November 16, 2018, December 21, 2018, March 21, 2019, April 19, 2019,

May 28, 2019, June 27, 2019, and August 19, 2019 (altogether, “BP’s Indemnity Demands to

NRC”), BP has purported to tender hundreds of exposure-based claims to NRC. As with BP’s

Indemnity Demands to O’Brien’s, the materials attached to BP’s Indemnity Demands to NRC

list Plaintiff information for each class member purporting to invoke his or her BELO rights, and

contain a total of 227 Plaintiff entries.

        137.    To date, upon information and belief, 165 Plaintiffs referenced in BP’s Indemnity

Demands to NRC have reinvigorated their “B3” claims against BP and filed formal complaints

pursuant to the Medical Settlement’s BELO provision.




                                               36
     Case 2:19-cv-01418-CJB-JCW Document 48 Filed 12/12/19 Page 37 of 55



       138.    Like O’Brien’s, NRC also expects that most, if not all, of the Plaintiffs referenced

in BP’s Indemnity Demands to NRC will file formal complaints against BP pursuant to the

Medical Settlement’s BELO provision.

       139.    Nearly two more years after BP began to demand that the Responders indemnify

it in connection with exposure-based litigation pursued under the Medical Settlement’s BELO

provision (and even after Responders filed their original Complaint in this matter), BP demanded

that the Responders indemnify it in connection with exposure-based litigation pursued under the

Medical Settlement’s Opt-Out provision. Specifically, via letters dated March 11, 2019 and July

19, 2019, BP has purported to tender hundreds more exposure-based claims relating to the DWH

Response to the Responders pursuant to Article 11.02.01 of the O’Brien’s Bridge Agreement and

Section 9.1 of the NRC Master Agreement. As with BP’s Indemnity Demands to O’Brien’s and

NRC for the BELO claims, the materials attached to BP’s Opt-Out indemnity demands to the

Responders list Plaintiff information for each class member who invoked his or her Opt-Out

rights, and contain a total of 426 Plaintiff entries for O’Brien’s and 24 Plaintiff entries for NRC.

       140.    BP has confirmed to the Responders that it has similarly requested indemnity for

“B3” claims from other responder entities that served as contractors to BP during the DWH

Response. Upon information and belief, BP has purported to tender exposure-based claims

pursued pursuant to the Medical Settlement’s BELO and Opt-Out provisions to those other

contractors.

               Current Status of “B3” Claimants Exercising Their BELO Rights

       141.    BP has not consulted with the Responders in deciding whether or not to mediate

any Medical Settlement class member’s claim with respect to a LATER-MANIFESTED




                                                 37
     Case 2:19-cv-01418-CJB-JCW Document 48 Filed 12/12/19 Page 38 of 55



PHYSICAL CONDITION, as contemplated by the Medical Settlement’s BELO provision. BP

has not even informed the Responders as to whether it has successfully mediated any such claim.

          142.   Claimants referenced in BP’s Indemnity Demands to O’Brien’s and BP’s

Indemnity Demands to NRC have filed lawsuits in this Court, consistent with the requirements

of the Medical Settlement’s BELO provision. However, a number of these individual cases have

been transferred to other judicial districts across the country.

          143.   At present, exposure-based litigation pursuant to the Medical Settlement’s BELO

provision that has been tendered to O’Brien’s or NRC remains pending in eight judicial districts

beyond the Eastern District of Louisiana, including the Southern District of Alabama, the

Northern, Middle, and Southern Districts of Florida, the Northern and Southern Districts of

Mississippi, and the Eastern and Southern Districts of Texas. BP has never consulted with the

Responders in moving for or stipulating to these venue transfers.

          144.   BP has not consulted with the Responders in connection with defending against

any Medical Settlement’s class member’s claim pursued pursuant to the Medical Settlement’s

BELO provision, including with respect to selecting and retaining counsel, experts, or

consultants or determining which defenses to assert and pursue. To date, BP appears to have

hired at least eight different law firms to represent it in connection with these renewed “B3”

claims.

          145.   In addition, upon information and belief, BP has opposed certain cost-saving

measures in litigating the BELO cases, including by opposing the consolidation of BELO cases

in at least one transferee district. See, e.g., Order, De La Cruz v. BP Expl. & Prod., Inc., et al.,

No. 1:18-CV-00472-TM-N (S.D. Ala. Feb. 5, 2019) (Rec. Doc. 30) (annexed hereto as Exhibit

S) at 2 (noting that when the court discussed consolidating ten BELO cases at a scheduling



                                                  38
     Case 2:19-cv-01418-CJB-JCW Document 48 Filed 12/12/19 Page 39 of 55



conference, “[c]ounsel for Plaintiff expressed his client was in favor of consolidation, while

counsel for Defendants expressed his clients were not in favor of consolidation”).

       146.    BP has filed a significant number of Answers to the Complaints filed pursuant to

the Medical Settlement’s BELO provision, but has not consulted with the Responders in

formulating these Answers or determining which affirmative defenses to assert therein, including

for those cases tendered in BP’s Indemnity Demands to O’Brien’s and BP’s Indemnity Demands

to NRC. In fact, BP has asserted indemnity and contribution as affirmative defenses in its

Answers. BP has also asserted that it cannot be deemed liable for damages caused by the actions

of its contractors during the DWH Response, necessarily including O’Brien’s and NRC. BP also

appears to be contending that it is entitled to some form of immunity or leniency, based on its

asserted affirmative defense that it “complied with applicable laws, regulations, standards, as

well as with any directions/instructions of the Unified Command, and that its actions were

consistent with the National Contingency Plan.” E.g., Answer, Colston v. BP Expl. & Prod. Inc.,

No. 2:18-CV-9563-CJB-JCW (E.D. La. Nov. 14, 2018) (Rec. Doc. 4 at 8).

       147.    BP’s Answers to the Complaints filed by claimants referenced in BP’s Indemnity

Demands to O’Brien’s and BP’s Indemnity Demands to NRC make clear that BP is attempting to

preserve its rights to seek common law indemnity and/or contribution from O’Brien’s and NRC.

       148.    BP has reached settlements with certain “B3” Plaintiffs who invoked their BELO

rights under the Medical Settlement and pursued formal exposure-based litigation against BP,

including certain Plaintiffs referenced in BP’s Indemnity Demands to O’Brien’s and BP’s

Indemnity Demands to NRC. BP did not consult with the Responders in deciding whether or not

to settle any such claim, nor did BP consult with the Responders with respect to the settlement’s

terms or settlement payment to be made.



                                               39
     Case 2:19-cv-01418-CJB-JCW Document 48 Filed 12/12/19 Page 40 of 55



                  The Parties’ Positions on BP’s Belated Indemnity Demands

       149.    On March 6, 2017, BP tendered the Odom Action to O’Brien’s, which was the

first time BP tendered any “B3” claim, in whole or in part, to either of the Responders. BP’s

Indemnity Demands to O’Brien’s followed.

       150.    BP seeks indemnity for the Odom Action and the claims referenced in BP’s

Indemnity Demands to O’Brien’s under Article 11.02.01 of the O’Brien’s Bridge Agreement,

under which O’Brien’s agreed to defend and indemnify BP in connection with certain personal

injury claims, provided that the claim was being asserted by an individual in the O’Brien’s

“Contractor Group,” as that term is defined in Article 11.01.03 of the O’Brien’s Bridge

Agreement.

       151.    The indemnification provision that BP relies on is governed by Article 11.04 of

the O’Brien’s Bridge Agreement, which provides that the purported indemnitee must provide

prompt notice in writing to the indemnitor of any claim for which it seeks defense and

indemnification. O’Brien’s and BP also agreed at Article 11.04 that any such written notice

“shall state with as much detail as is reasonably practicable the facts and circumstances giving

rise to the claim and shall be given as soon as possible after the [purported indemnitee] . . .

becomes aware of such claim or proceeding.”

       152.    O’Brien’s and BP further agreed in Article 11.04 of the O’Brien’s Bridge

Agreement that the indemnitor, as may be applicable, “shall retain control of the conduct of [the]

defense” of any claim tendered for indemnity, “including, but not limited to, the selection and

management of counsel,” and that no party shall settle any claim without prior written consent.

       153.    The timely notice provision set forth at Article 11.04 of the O’Brien’s Bridge

Agreement was part of the bargain in the indemnity agreement reached between BP and



                                               40
     Case 2:19-cv-01418-CJB-JCW Document 48 Filed 12/12/19 Page 41 of 55



O’Brien’s with respect to the DWH Response. Likewise, the indemnitor rights as to selection of

counsel and settlement consent set forth at Article 11.04 of the O’Brien’s Bridge Agreement

were part of the bargain in the indemnity agreement reached between BP and O’Brien’s with

respect to the DWH Response.

       154.    BP also seeks indemnity from NRC under Article 9.1 of the NRC Master

Agreement for the claims subject of BP’s Indemnity Demands to NRC. In the NRC Master

Agreement, NRC agreed to indemnify BP from claims “caused by the gross negligence or willful

misconduct” of NRC or “its affiliates, officers, directors, employees or subcontractors.” NRC

did not agree to defend or indemnify BP in any other context.

       155.    On August 29, 2018, O’Brien’s rejected BP’s demand for indemnity for the

claims referenced in BP’s Indemnity Demands to O’Brien’s and argued that BP’s unilateral

decision-making regarding how to address the “B3” claims asserted against it in the MDL,

necessarily including those asserted by claimants purportedly within the O’Brien’s “Contractor

Group” within the meaning of Article 11.01.03 of the O’Brien’s Bridge Agreement, had

unquestionably prejudiced O’Brien’s rights and exposed O’Brien’s to a greater risk exposure.

Indeed, BP’s unilateral decision-making with respect to the Medical Settlement has now placed it

in the position where, in every single case pursued pursuant to the BELO provision (and in every

single case it has tendered to O’Brien’s for indemnity), it (1) cannot argue that the Plaintiff’s

claim is barred because it previously settled that claim via the Medical Settlement (and should

have opted out of the Medical Settlement if he or she wanted to preserve a claim); (2) cannot

argue that the Plaintiff is improperly splitting their claim or barred from pursuing a second round

of litigation for injuries stemming from the same incident or exposure; (3) cannot invoke a

number of other affirmative defenses, including those based on timeliness, any statute of



                                                41
     Case 2:19-cv-01418-CJB-JCW Document 48 Filed 12/12/19 Page 42 of 55



limitations or repose, nor the doctrine of laches; (4) must defend a personal injury claim where

exposure has already been conceded (such that the Plaintiff need not prove the most critical

element of their cause of action); and (5) must defend a claim where Plaintiff’s overall burden of

proof has been significantly reduced. O’Brien’s also took the position that BP’s indemnity

demands are untimely and should be rejected pursuant to fundamental fairness principles at this

late juncture, particularly now that O’Brien’s has been granted immunity with respect to these

same claims and dismissed from the MDL with prejudice.

       156.    On September 26, 2018, NRC rejected BP’s demand for indemnity for the claims

referenced in BP’s Indemnity Demands to NRC. In addition to making the same arguments as

O’Brien’s, as described in the preceding paragraph, NRC argued that Article 9.1 of the NRC

Master Agreement does not include a blanket agreement to cover BP for “all claims or losses” as

BP’s Indemnity Demands to NRC suggest. Rather, Article 9.1 makes clear that NRC only

agreed to indemnify BP for injuries that are caused by NRC or its representatives’ “gross

negligence or willful misconduct.” No such allegations have been or could be made by any

Plaintiff in his or her BELO lawsuit against BP, nor has BP provided any evidence of such

conduct. Moreover, all of the evidence in the MDL record shows that NRC acted pursuant to the

authorization, direction, and ultimate control of the federal government during the DWH

Response, and the Court ruled in 2016 that this undisputed evidence entitles NRC to immunity

for its actions and role during the DWH Response. NRC also noted that the NRC Master

Agreement makes clear at Article 9.1 that NRC owes no defense or indemnity to BP if any claim

or loss “occur[s] as a result of [BP’s] failure to observe or comply with any applicable law,

regulation or lawful authority, or its failure to observe or comply with and fulfill its obligations

under this Agreement or as a result of the grossly negligent or willful misconduct of [BP], its



                                                42
     Case 2:19-cv-01418-CJB-JCW Document 48 Filed 12/12/19 Page 43 of 55



employees or agents, or of third parties.” The BELO claims subject of BP’s Indemnity Demands

to NRC are all alleged (or will be alleged) solely against BP and contend that BP (not NRC)

engaged in such conduct during the DWH Response.

       157.    On June 29, 2019, the Responders rejected BP’s demand for indemnity for the

Opt-Out claims. In addition to making the arguments described in paragraphs 151-156 regarding

timely notice, ability to control the defense, the Responders’ immunity, and exceptions to NRC’s

indemnity, the Responders argued that the Court had already dismissed certain of the Opt-Out

claims with prejudice in its January 31, 2019 Order (Rec. Doc. 25356). The Responders also

argued that BP’s Opt-Out indemnity demands are particularly untimely given that BP had access

to the Claims Administrator’s full list of Plaintiffs who opted-out at least by November 2012 and

had provided its research and tracking findings for the Opt-Out Plaintiffs to the Responders in

August 2013—again, numerous years before seeking indemnity from the Responders.

       158.    In response to the Responders’ rejection of its indemnity demands, BP has

insisted that it promptly provided notice of the claims tendered in BP’s Indemnity Demands to

O’Brien’s and BP’s Indemnity Demands to NRC, the Responders should have objected to the

Medical Settlement if they did not want to indemnify BP for any claims pursued pursuant to the

Medical Settlement’s BELO provision, and their inclusion in the release to the Medical

Settlement somehow negates any prejudice they now claim. In addition, BP has argued that

claimants pursuing litigation pursuant to the Medical Settlement’s BELO provision are afforded

a different status from those Plaintiffs that formally opted out of the Medical Settlement, who in

turn are the purported “B3” Plaintiffs in the MDL. As such, according to BP, the claims it has

tendered to the Responders are “new” claims and not “B3” claims, mooting all of the

Responders’ arguments with respect to the sequence of events as to the “B3” claims in the MDL.



                                               43
     Case 2:19-cv-01418-CJB-JCW Document 48 Filed 12/12/19 Page 44 of 55



       159.    O’Brien’s and NRC have challenged BP’s contention that the claims subject of

BP’s Indemnity Demands to O’Brien’s and BP’s Indemnity Demands to NRC are “new” claims

and that they should have—or could have—objected to the Medical Settlement back in 2012.

O’Brien’s and NRC have highlighted that they had no standing to object to the Medical

Settlement because they were not parties or signatories thereto and its terms did not cause them

plain legal prejudice. As such, they were not any differently situated from the other non-settling

defendants in the MDL whose objections to the Medical Settlement were overruled in the Order

and Reasons. O’Brien’s and NRC have also rejected BP’s attempt to unilaterally redefine what

constitutes a “B3” claim or a “B3” Plaintiff in the MDL. That is, the Plaintiffs subject of BP’s

Indemnity Demands to O’Brien’s and BP’s Indemnity Demands to NRC are not “new”

claimants, but rather, plaintiffs pursuing “round two” of the very same personal injury and

exposure claims BP had notice of back in 2010.

       160.    BP has also suggested that it preserved its right to seek indemnity or contribution

from O’Brien’s and NRC in the Medical Settlement. Upon information and belief, BP is relying

upon the language that states that “[e]xcept as provided in Section XXIX.L, this RELEASE is

not intended to prevent BP from exercising its rights of contribution, subrogation, or indemnity

under any law.” Ex. D at Section XVI(K). It is the Responders’ position that this vague

statement is inapplicable and/or inoperable, preserves no such right as to the Responders on its

face, and cannot impose any obligations on the Responders or grant additional rights to BP as BP

contends.

       161.    In seeking indemnity from the Responders, BP has made clear that it (a) is not

requesting that O’Brien’s and NRC defend BP in the individual cases that had been filed

pursuant to the Medical Settlement’s BELO or Opt-Out provisions, but rather, merely seeking



                                               44
     Case 2:19-cv-01418-CJB-JCW Document 48 Filed 12/12/19 Page 45 of 55



reimbursement for litigation costs and expenses, and (b) would like to both control the defense of

these cases and employ its selected litigation counsel. As such, it has ignored O’Brien’s rights

pursuant to Article 11.04 of the O’Brien’s Bridge Agreement as well as the Responders’ rights as

the purported indemnitors. And while BP has conceded that the NRC Master Agreement does

not provide for the blanket indemnity that BP’s Indemnity Demands to NRC request, it has

continued to request indemnity from NRC for purported conduct that the Court has already ruled

there is no evidence to support.

                  The Parties’ Positions on “Additional Insured” Obligations

       162.    BP recently began claiming that O’Brien’s did not properly name BP as an

additional insured for “Comprehensive General Liability Insurance . . . with minimum limits of

US$2,000,000 per occurrence” as allegedly required under the O’Brien’s Master Agreement.

Dkt. 32 (Amended Counterclaims) ¶¶ 30-31, 113-115. Notably, BP brings this claim more than

15 years after that alleged contractual requirement was put in place. BP also claims that the

O’Brien’s Master Agreement required O’Brien’s to name BP as an additional insured not just on

the policies required by the contract but also broadly on “all policies” that O’Brien’s decided to

obtain in its discretion. BP claims that this includes the five policies identified in paragraph 85

of its Amended Counterclaims and Third-Party Complaint (Dkt. 32). BP further claims that, if it

is not an additional insured on these policies, then O’Brien’s “assumes the position of the insurer

of all covered losses” and must directly insure BP for “hundreds of millions of dollars of

insurance coverage.” Id. ¶¶ 113-115.

       163.    O’Brien’s, on the other hand, contends that, to the extent the Court determines

that BP is not an additional insured, any contractual obligation O’Brien’s may have had to name

BP as an additional insured on comprehensive general liability coverage is limited on the face of



                                                45
     Case 2:19-cv-01418-CJB-JCW Document 48 Filed 12/12/19 Page 46 of 55



the contract to $2 million, and therefore any obligation O’Brien’s may have as a direct insurer of

BP is limited to $2 million.

        164.    An actual controversy of a justiciable nature thus exists between BP and

O’Brien’s regarding O’Brien’s obligations, if any, as a direct insurer of BP.

                                       CAUSES OF ACTION

                 Count One: Declaratory Judgment Regarding Indemnification

        165.    The Responders restate, re-allege, and incorporate by reference each of the

allegations set forth above as if fully set forth herein.

        166.    From the outset of the MDL, the Court, the Responders, and BP have understood

and acknowledged that the “B3” plaintiff population encompasses all personal injury and similar

claims resulting from exposure to oil, dispersants, and other substances during the DWH

Response.      While some “B3” Plaintiffs became Medical Settlement class members—and

necessarily have the right to pursue BELO litigation against BP with respect to an injury or

condition diagnosed after April 16, 2012—this does not alter or nullify their “B3” Plaintiff

status. Nor does it convert their invocation of BELO rights pursuant to the Medical Settlement

and corresponding exposure-based BELO lawsuit against BP into a “new” claim. These are

simply “B3” claimants exercising their BELO rights under the Medical Settlement.

        167.    All of the claimants referenced in BP’s Indemnity Demands to O’Brien’s and

BP’s Indemnity Demands to NRC (BELO and Opt-Out) are “B3” Plaintiffs that were known, or

should have been known, to BP in the 2010-2011 timeframe. As such, BP should have advised

O’Brien’s and NRC of its intent to seek indemnity with respect to these claims years ago—and

long before it ever unilaterally agreed to the terms and conditions set forth in the Medical

Settlement, including its BELO or Opt-Out provisions.



                                                   46
     Case 2:19-cv-01418-CJB-JCW Document 48 Filed 12/12/19 Page 47 of 55



       168.    BP never advised the Responders that it would be seeking indemnity for any

individual “B3” claim (BELO or Opt-Out), whether in whole or in part, until long after the

Immunity Orders had been entered and the “B3” claims against O’Brien’s and NRC were

dismissed with prejudice. There is no excuse for BP’s significant delay in providing notice,

which robbed O’Brien’s and NRC of a number of rights as the purported indemnitors, including

the ability to undertake a more coordinated strategy with respect to defending against the “B3”

claims asserted against BP, O’Brien’s, and NRC in the MDL.

       169.    BP disregards the relevant history of the MDL proceedings, including that

discussed in the preceding three paragraphs, and recasts the claims it has tendered to the

Responders for indemnity as brand-new personal injury claims (and not “B3” claims).

       170.    It is the Responders’ position that BP’s unilateral decision-making, which remains

ongoing today, and blatant disregard of O’Brien’s and NRC’s rights operates to (1) bar any

demands for indemnity or contribution, whether asserted under contract, common law, or

otherwise, at this late juncture, and (2) discharge any contractual indemnity obligation on the part

of O’Brien’s and NRC that may have once existed with respect to any litigation pursued pursuant

to the Medical Settlement’s BELO or Opt-Out provisions. The Responders seek a declaration

from this Court to this effect.

       171.    It is also the Responders’ position that the Medical Settlement operates to

extinguish any right to seek indemnity or contribution now from O’Brien’s or NRC with respect

to any benefits afforded to any Medical Benefits class member, including the ability to invoke

BELO rights and pursue a second round of litigation against BP. The Responders seek a

declaration that BP is solely responsible for everything it agreed to in the Medical Settlement,




                                                47
     Case 2:19-cv-01418-CJB-JCW Document 48 Filed 12/12/19 Page 48 of 55



including for defending itself against any exposure-based litigation pursued by a Medical

Settlement class member pursuant to the BELO or Opt-Out provisions.

       172.    The Responders also contend that this Court’s prior grant of immunity as to

O’Brien’s and NRC bars any indemnity or contribution claim against them in related lawsuits,

necessarily including the BELO or Opt-Out litigation against BP as contemplated by the Medical

Settlement. The Responders seek a declaration that all indemnity or contribution claims relating

to the “B3” claims in the MDL, whether asserted or unasserted, known or unknown, contingent

or otherwise, are barred from proceeding as against O’Brien’s and NRC, expressly including any

litigation pursued against BP pursuant to the Medical Settlement’s BELO or Opt-Out provisions.

       173.    Contrary to the Responders’ positions set forth in paragraphs 166-168 and 170-

172, BP contends that the claims subject of BP’s Indemnity Demands to O’Brien’s and BP’s

Indemnity Demands to NRC are brand new, timely asserted, and that its indemnity rights

continue to exist notwithstanding the Medical Settlement and the entire record in the MDL.

       174.    An actual and justiciable controversy thus exists between BP and the Responders

that is ripe for adjudication. The dispute between the parties is by no means hypothetical, but is

rather very real and involves potentially significant liability.

       175.    Pursuant to 28 U.S.C. § 2201 and Rule 57 of the Federal Rules of Civil

Procedure, this Court is authorized to resolve this dispute and provide the declaratory relief

requested, and resolution of this dispute will aid in the termination of this controversy by making

clear to all interested parties that BP, and not any of the Responders, is responsible for the

financial burden of defending against exposure-based litigation pursued pursuant to the Medical

Settlement’s BELO or Opt-Out provisions.




                                                  48
     Case 2:19-cv-01418-CJB-JCW Document 48 Filed 12/12/19 Page 49 of 55



         176.   In the absence of the declarations sought herein, BP will continue to demand

indemnity and/or contribution from O’Brien’s and NRC, and there will continue to be

uncertainty as to whether the Responders may be financially responsible for significant

exposure-based litigation resulting from the DWH Response. There is no basis to wait until each

individual claim pursued pursuant to the Medical Settlement’s BELO or Opt-Out provisions has

been tried for the Responders to be heard and granted such relief. To do so would be inefficient,

waste judicial and party resources, and would not provide any finality as to whether BP’s

indemnity or contribution rights vis-à-vis the “B3” claims pursued pursuant to the Medical

Settlement’s BELO or Opt-Out provisions have been extinguished.

         177.   There is no other pending litigation between the Responders and BP with respect

to indemnification or contribution obligations vis-à-vis any “B3” claim, in whole or in part, or

vis-à-vis the Medical Settlement.

         178.   This Court is well familiar with the history of the MDL proceedings, created the

“B3” bundle of claims and approved the Medical Settlement, and is best positioned to resolve

this dispute between the parties. Having this Court hear this controversy now serves the interests

of judicial economy. It is also a convenient forum for the parties, as the Responders and BP have

been named defendants in the MDL as it concerns the DWH Response, and is the forum that BP

agreed in the Medical Settlement should be where disputes relating to the Medical Settlement are

heard.

         179.   This Court also expressly sought to retain continuing and exclusive jurisdiction

over all disputes arising out of or relating to the Medical Settlement, including the interpretation

and ultimate impact thereof relating to the claims asserted by the “B3” plaintiff population in the

MDL. This necessarily will include determining who is financially responsible for the BELO



                                                49
     Case 2:19-cv-01418-CJB-JCW Document 48 Filed 12/12/19 Page 50 of 55



portion of any individual “B3” claim asserted against BP, who is financially responsible for any

Opt-Out “B3” claim asserted against BP, and whether the Medical Settlement operated to bar

any indemnity or contribution claims by BP with respect to BELO or Opt-Out litigation as

against O’Brien’s and NRC.

        180.    This controversy is of sufficient immediacy, reality, and ripeness to warrant the

issuance of a declaratory judgment at this time so the parties can avoid further disputes. This

Court has already ruled on whether indemnity obligations exist amongst other MDL defendants

and it should do the same here. (Rec. Docs. 5446, 5493).

          Count Two: Declaratory Judgment Regarding “Additional Insured” Status

        181.    The Responders restate, re-allege, and incorporate by reference each of the

allegations set forth above as if fully set forth herein.

        182.    The O’Brien’s Master Agreement’s provision of “Comprehensive General

Liability Insurance . . . with minimum limits of US$2,000,000 per occurrence” (Dkt. 32 ¶ 30)

makes clear that any obligation to name BP as an additional insured on comprehensive general

liability coverage is limited on the face of the contract to $2 million.

        183.    BP claims that O’Brien’s did not properly name BP as an additional insured for

the comprehensive general liability insurance of at least $2 million under the O’Brien’s Master

Agreement. Dkt. 32 ¶¶ 30-31, 113-115. BP also claims that the O’Brien’s Master Agreement

required O’Brien’s to name BP as an additional insured not just on the policies required by the

contract but also broadly on “all policies” that O’Brien’s decided to obtain in its discretion. BP

claims that this includes the five policies identified in paragraph 85 of its Amended

Counterclaims and Third-Party Complaint (Dkt. 32). BP further claims that, if it is not an

additional insured on these policies, then O’Brien’s “assumes the position of the insurer of all



                                                   50
     Case 2:19-cv-01418-CJB-JCW Document 48 Filed 12/12/19 Page 51 of 55



covered losses” and must directly insure BP for “hundreds of millions of dollars of insurance

coverage.” Id. ¶¶ 113-115.

       184.    O’Brien’s, on the other hand, contends that, to the extent the Court determines

that BP is not an additional insured, any contractual obligation O’Brien’s may have had to name

BP as an additional insured on comprehensive general liability coverage is limited on the face of

the contract to $2 million, and therefore any obligation O’Brien’s may have as a direct insurer of

BP is limited to $2 million.

       185.    An actual and justiciable controversy thus exists between BP and O’Brien’s that is

ripe for adjudication. The dispute between the parties is by no means hypothetical, but is rather

very real and involves potentially significant liability.

       186.    Pursuant to 28 U.S.C. § 2201 and Rule 57 of the Federal Rules of Civil

Procedure, this Court is authorized to resolve this dispute and provide the declaratory relief

requested, and resolution of this dispute will aid in the termination of this controversy. In the

absence of the declaration sought herein, there will continue to be uncertainty as to whether

O’Brien’s may be financially responsible for significant exposure-based litigation resulting from

the DWH Response.

       187.    There is no other pending litigation between O’Brien’s and BP with respect to

insurance obligations vis-à-vis any “B3” claim, in whole or in part, or vis-à-vis the Medical

Settlement.

       188.    There is no basis to wait for O’Brien’s to be heard and granted relief on its

insurance obligations until each individual claim pursued pursuant to the Medical Settlement’s

BELO or Opt-Out provisions has been tried. To do so would be inefficient, waste judicial and

party resources, and not provide the finality necessary to resolve this matter.



                                                  51
      Case 2:19-cv-01418-CJB-JCW Document 48 Filed 12/12/19 Page 52 of 55



        189.    This Court is also a convenient forum for a determination of this insurance

dispute between O’Brien’s and BP because BP already has invoked this forum to resolve the

insurance issues by bringing a breach of contract claim in this case related to its additional

insured status, and because many of the “B3” cases (BELO and Opt-Out) that insurance may

apply to are being filed in the first instance in the Eastern District of Louisiana, O’Brien’s and

BP have been named defendants in the MDL as it concerns the DWH Response, and BP agreed

in the Medical Settlement that this forum should be where disputes relating to the Medical

Settlement are heard.

        190.    This controversy is of sufficient immediacy, reality, and ripeness to warrant the

issuance of a declaratory judgment at this time so the parties can avoid further disputes.

                                          JURY TRIAL DEMAND

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, the Responders demand a

trial by jury on all issues so triable.

                                          PRAYER FOR RELIEF

        WHEREFORE, the Responders respectfully request that the Court enter a judgment as

follows:

(a)     Declare that any contractual or common law indemnity demand by BP to O’Brien’s and

        NRC with respect to any “B3” claim in the MDL is untimely and thus inoperative,

        including with respect to any claim pursued by a Medical Settlement class member

        pursuant to the Medical Settlement’s BELO or Opt-Out provisions;

(b)     Declare that BP’s course of conduct in the MDL, including its unilateral decisions

        regarding how to address the personal injury and exposure claims asserted against it in

        the MDL, have prejudiced O’Brien’s and NRC’s rights and materially impacted their



                                                 52
      Case 2:19-cv-01418-CJB-JCW Document 48 Filed 12/12/19 Page 53 of 55



       ability to fully and vigorously defend any such personal injury and exposure claim

       tendered by BP for indemnity pursuant to the O’Brien’s Bridge Agreement or the NRC

       Master Agreement;

(c)    Declare that BP deprived, and continues to deprive, O’Brien’s and NRC of the right to

       control the defense in connection with the personal injury and exposure claims it now

       seeks to tender for indemnity;

(d)    Declare that the agreements and concessions made by BP in the Medical Settlement with

       respect to any BELO proceeding, including but not limited to the waiver of defenses and

       limiting issues, elements, and Plaintiff’s proof for any trial, prejudice O’Brien’s and NRC

       and operate to bar any related demands by BP for indemnity and/or contribution;

(e)    Declare that the agreements and concessions made by BP in the Medical Settlement with

       respect to any BELO proceeding, including but not limited to the waiver of defenses and

       limiting issues, elements, and Plaintiff’s proof for any trial, prejudice O’Brien’s and NRC

       and operate to discharge any contractual or common law indemnity obligation that may

       be owed to BP, including under the O’Brien’s Bridge Agreement and the NRC Master

       Agreement;

(f)    Declare that the approval of the Medical Settlement in and of itself operated to extinguish

       any indemnity or contribution claim BP might have had against any of the Responders

       with respect to any “B3” claim (BELO or Opt-Out) in the MDL, whether asserted under

       contract, common law, or otherwise;

(g)    Declare that BP is solely responsible for all benefits to class members it unilaterally

       agreed to in the Medical Settlement, including but not limited to defending itself against




                                               53
      Case 2:19-cv-01418-CJB-JCW Document 48 Filed 12/12/19 Page 54 of 55



       any and all exposure-based litigation pursued by a Medical Settlement class member

       pursuant to the Medical Settlement’s BELO provision;

(h)    Declare that O’Brien’s and NRC owe no indemnity or contribution to BP in connection

       with any “B3” claim, including any such claim pursued pursuant to the Medical

       Settlement’s BELO or Opt-Out provisions;

(i)    Declare that all indemnity or contribution claims relating to the “B3” claims in the MDL,

       whether asserted or unasserted, known or unknown, contingent or otherwise, are barred

       from proceeding as against O’Brien’s and NRC in light of this Court’s prior derivative

       immunity and implied preemption rulings in the MDL, expressly including any litigation

       pursued against BP pursuant to the Medical Settlement’s BELO or Opt-Out provisions;

(j)    Declare that O’Brien’s and NRC are free from all liability or financial burden associated

       with any “B3” claim, including any such claim pursued pursuant to the Medical

       Settlement’s BELO or Opt-Out provisions;

(k)    Declare that, to the extent the Court determines that BP is not an additional insured, any

       contractual obligation O’Brien’s may have had to name BP as an additional insured on

       comprehensive general liability coverage is limited on the face of the contract to $2

       million, and therefore any obligation O’Brien’s may have as a direct insurer of BP is

       limited to $2 million;

(l)    Award costs and expenses incurred in this action, including all legal fees; and

(m)    Award such other and further relief as the Court may deem just and proper.




                                               54
     Case 2:19-cv-01418-CJB-JCW Document 48 Filed 12/12/19 Page 55 of 55



Dated: December 11, 2019

Respectfully submitted,


/s/ Jeremy T. Grabill
Ivan M. Rodriguez (LA #22574)        Michael J. Lyle (DC #475078, IL #6199227)
Gary A. Hemphill (LA #6768)          (Trial Attorney) (pro hac vice)
Jeremy T. Grabill (LA #34924)        Eric C. Lyttle (DC #482856) (pro hac vice)
PHELPS DUNBAR LLP                    David Needham (DC #1017372) (pro hac vice)
365 Canal Street, Suite 2000         QUINN EMANUEL URQUHART &
New Orleans, LA 70130-6534           SULLIVAN, LLP
Telephone: 504-566-1311              1300 I Street NW, Suite 900
Facsimile: 504-568-9130              Washington, DC 20005
ivan.rodriguez@phelps.com            Telephone: (202) 538-8000
gary.hemphill@phelps.com             Facsimile: (202) 538-8100
jeremy.grabill@phelps.com            mikelyle@quinnemanuel.com
                                     ericlyttle@quinnemanuel.com
                                     davidneedham@quinnemanuel.com

                                     Attorneys for O’BRIEN’S RESPONSE
                                     MANAGEMENT, L.L.C. and NATIONAL
                                     RESPONSE CORPORATION




                                     55
